Title: From John Adams to Stephen Jones, 5 October 1798
From: Adams, John
To: Jones, Stephen,Avery, James



To the Inhabitants of the Town of Machias in the District of MaineGentlemenQuincy Octr. 5. 1798



I have received and considered your your elegant Address of the 10th. of August. Although you reside in a remote Part of the United States it is very manifest you have not been inattentive or indifferent Spectators of the dangerous Encroachment of a foreign Nation. You are of Opinion that no Connection with the present Governors of that Nation or their Agents ought to be Sought, or desired. Your Country I presume will never not mearly sue for Peace, or engage in War from motives of Ambition Vanity or Revenge. I presume farther that she will never again suffer her Ambassadors to remain in France or any other Country many Days or hours unacknowledged without an Audience of the Sovereign, unprotected and unpriviledged; nor to enter into Conferences or Conversations with any Agents or Emmisaries, who have not a regular Commission, of equal Rank with their own, and who shall not have shewn their Original Commission and exchanged official Copies with them.
While extraordinary Circumstances are our Apology for the past deviation from established Rules, founded in unquestionable Reason and propriety, the odious Consequences of it will be an everlasting Admonition to avoid it the like for the future.
At present We have only to prepare for Action.

John Adams